DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 15, in the reply filed on June 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chess (USPN 6,270,870) in view of Mertens (USPN 4,768,810).

Chess discloses an apparatus (Figures 1 – 3) comprising: a first substrate and a second substrate (Figure 2, #11 and 21); wherein the first substrate comprises a first plurality of adhering regions (Column 3, line 43 to Column 4, line 14) and a first plurality of print faces defined (Column 2, lines 13 – 17 and 35 – 39) and the second substrate comprises a second plurality of adhering regions (Column 3, line 43 to Column 4, line 14) and a second plurality of print faces (Column 2, lines 13 – 17 and 35 – 39); wherein the first substrate is configured to releasably adhere to the second substrate via the first plurality of adhering regions and the second plurality of adhering regions, respectively (Column 3, line 43 to Column 4, line 14); and wherein each of the first plurality of adhering regions may be individually released from each of the second plurality of adhering regions (Column 3, line 43 to Column 4, line 14) as in claim 1. With respect to claim 2, each of the first plurality of adhering regions comprises a first adhesive-coated portion and a first release portion, wherein each of the first adhesive-coated portions alternate with each of the first release portions; each of the second plurality of adhering regions comprises a second adhesive-coated portion and a second release portion, wherein each of the second adhesive-coated portions alternate with each of the first release portions; each of the second adhesive-coated portions alternate with each of the second release portions; each of the first adhesive-coated regions is configured to attach the first substrate to the second substrate at each corresponding second release region; and each of the second adhesive-coated regions is configured to attach the second substrate to the first substrate at each corresponding first release region (Column 3, line 43 to Column 4, line 14). Regarding claim 3, each first release portion and second release portion comprises a non-silicone release formulation or a silicone release formulation (Column 1, line 56 to Column 2, line 6). For claim 4, each of the first plurality of adhering regions and each of the plurality of second adhering regions comprise a uniform or non-uniform, continuous or discontinuous, pattern of adhesive stripes in a machine direction or across a web (Column 3, line 43 to Column 4, line 14). In claim 5, the first and second substrates each comprise four edges, and further wherein the first and second adhering regions on the first and second substrates, respectively, extend from a first edge to a second edge opposite the first edge (Figures 1 – 3; Column 3, line 43 to Column 4, line 14). With regard to claim 7, a finger lift edge on the first substrate for easy separation of the first substrate from the second substrate; wherein the finger lift edge is located near a corner portion defined by an edge of the first substrate that is adjacent to the folds of the first substrate and a perpendicular edge; and wherein the finger lift edge is configured to enable separation of the first substrate from the second substrate (Figures 1 – 3; Column 3, line 43 to Column 4, line 14, wherein the non-adhesive strip operates as a finger lift for separation as the user may grip the first and/or second substrate without contacting adhesive). As in claim 8, each of the first plurality of adhering regions and the second plurality of adhering regions comprises a repositionable, pressure sensitive, or permanent adhesive (Column 3, lines 44 – 54). With respect to claim 9, the first substrate comprises paper or a polymer film and the second substrate comprises paper or a polymer film (Column 3, line 43 and 58 – 60). Regarding claim 10, the apparatus is configured to yield a first set of individual labels derived from the first substrate and a second set of individual labels derived from the second substrate (Figures 1 – 3, #11 and 21; Column 2, lines 13 – 17 and 35 – 39). Chess further discloses an apparatus (Figures 1 – 3) comprising: a first substrate comprising: a first adhering face comprising a first plurality of adhesive-coated portions and a first plurality of release portions; and a first printed face opposite the first adhering face; wherein the first substrate comprises one of the first plurality of adhesive-coated portions and one of the first plurality of release portions; a second substrate comprising: a second adhering face comprising a second plurality of adhesive-coated portions and a second plurality of release portions; and a second printed face opposite the second adhering face; wherein the first adhering face is configured to interface with the second adhering face (Figures 1 – 3, #11 and 21; Column 2, lines 13 – 17 and 35 – 39; Column 2, lines 13 – 17 and 35 – 39) as in claim 12. For claim 15, the apparatus comprises- 32 -4820-6252-1074.5Atty Dkt. No.: 048351-0133 ink or digital imaging on the first print face; and ink or digital imaging on the second print face (Column 2, lines 13 – 17 and 35 – 39). However, Chess fails to disclose a first substrate and a second substrate each having a plurality of collinear folds; wherein the folds of the first substrate include cuts and the folds of the second substrate include perforations; each print face of the plurality of first print faces may be separated via the cuts of the folds of the first substrate; the plurality of collinear folds are at least one of machine formed and hand formed, and are configured such that when folded, the apparatus has a width corresponding to a distance between the first edge and the second edge, the finger lift edge is configured to enable separation of the first substrate from the second substrate in a direction perpendicular to the cut folds, each print face of the plurality of second plurality of print faces may be separated via the perforations of the folds of the second substrate, wherein the first substrate is folded along a plurality of parallel, cut folds and wherein a region defined between each of the cut folds comprises one of the first plurality of adhesive-coated portions and one of the first plurality of release portions and wherein the second substrate is folded along a plurality of parallel, perforated folds and wherein the perforated folds are collinear with the perforated folds, the first substrate comprises a first plurality of labels, wherein each of the first plurality of labels is defined by a region between each of the cut folds; and the second substrate comprises a second plurality of labels, wherein each of the second plurality of labels is defined by a region between each of the perforated folds, and each of the first plurality of labels is separated along each of the cut folds and each of the second plurality of labels is subsequently separated along each of the perforated folds.  

Mertens teaches an apparatus (Figures 1 – 2) comprising: a substrate (Figure 1, #10 and Figure 2, #20); wherein the first substrate comprises a first plurality of adhering regions (Figure 1, #16); each of the first plurality of adhering regions comprises a first adhesive-coated portion and a first release portion (Figure 1, #16 and 17), the substrate having a plurality of folds (Figure 1, #12); wherein the folds of the first substrate include cuts and the folds of the second substrate include perforations (Column 4, lines 49 – 51 and 60 – 63); each print face of the plurality of first print faces may be separated via the cuts of the folds of the first substrate (Column 4, lines 42 – 48); the plurality folds are at least one of machine formed (Column 4, lines 49 – 51 and 60 – 63, wherein perforations are machine formed), and are configured such that when folded, the apparatus has a width corresponding to a distance between the first edge and the second edge (Figures 1 and 2; Column 4, lines 49 – 51 and 60 – 63), each print face of the plurality print faces may be separated via the perforations of the folds (Figures 1 and 2; Column 4, lines 49 – 51 and 60 – 63), wherein the substrate is folded along a plurality of parallel, cut folds and wherein a region defined between each of the cut folds comprises one of the first plurality of adhesive-coated portions and one of the first plurality of release portions and wherein the second substrate is folded along a plurality of parallel, perforated folds (Figures 1 and 2; Column 4, lines 49 – 51 and 60 – 63) for the purpose of forming flat forms that may be separated from each while not being dislodged during use due to the adhesive attachment (Column 3, lines 9 – 20).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cut folds formed by perforations between print faces that are attached via an adhesive system in Chess in order to form flat forms that may be separated from each while not being dislodged during use due to the adhesive attachment.

With regard to the limitation of “the finger lift edge is configured to enable separation of the first substrate from the second substrate in a direction perpendicular to the cut folds wherein the perforated folds are collinear with the perforated folds”, Chess clearly discloses that the sheets may be separated from each other at a finger lift edge (Figure 2) and may be moved through a printer with the tractor drive openings (Column 3, lines 64 and 65). Mertens teaches that is known to have cut folds in a fan fold constructions that are perpendicular to the length of the apparatus (Figures 1 and 2; Column 4, lines 49 – 51 and 60 – 63), wherein the apparatus may be moved through a printer with the tractor drive openings (Column 4, lines 67 and 68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combination of Chess and Mertens would result in the perforated folds are collinear with the perforated folds in the assembly.

With regard to the limitations of “the first substrate comprises a first plurality of labels, wherein each of the first plurality of labels is defined by a region between each of the cut folds; and the second substrate comprises a second plurality of labels, wherein each of the second plurality of labels is defined by a region between each of the perforated folds, and each of the first plurality of labels is separated along each of the cut folds and each of the second plurality of labels is subsequently separated along each of the perforated folds”, Chess clearly discloses an assembly having first and second substrates attaches together through adhesive-coated portions and release portions (Figure 2) and may be moved through a printer with the tractor drive openings (Column 3, lines 64 and 65). Mertens teaches that is known to have cut folds in a fan fold constructions that are perpendicular to the length of the apparatus (Figures 1 and 2; Column 4, lines 49 – 51 and 60 – 63), wherein the apparatus may be moved through a printer with the tractor drive openings (Column 4, lines 67 and 68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combination of Chess and Mertens would result in a plurality of first and second labels that may be separated at the perforated folds and separated from each other at the adhesive regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 6, 2022